Citation Nr: 0508354	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-16 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the reduction in the evaluation for the veteran's 
service-connected left knee injury, status post arthrotomy, 
from 10 percent to 0 percent, effective August 7, 2003, was 
proper. 

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) by reason of service-
connected disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating action of July 
2001, by the St. Petersburg, Florida, Regional Office (RO), 
which granted service connection for PTSD and assigned a 50 
percent disability rating.  The veteran appealed for a higher 
initial rating.  Thereafter, in a rating action dated in 
October 2002, the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).  In April 2004, the Board remanded the case to the RO 
for further procedural development.  

Because the veteran timely perfected an appeal of the 
assigned evaluation effective from the initial grant of 
service connection for PTSD, the United States Court of 
Appeals for Veterans Claims (Court) decision in Fenderson v. 
West, 12 Vet. App. 119 (1999) is applicable.  The Court held 
that a claim placed in appellate status by disagreement with 
the original or initial rating award (service connection 
having been allowed) but not yet ultimately resolved, as is 
the case herein at issue, remains an "original claim" and 
is not a new claim for increase.  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.  

The Board also notes that, in a rating action of August 2003, 
the RO reduced the evaluation for the veteran's service-
connected left knee injury, status post arthrotomy, from 10 
percent to 0 percent, effective August 7, 2003.  
Subsequently, in February 2004, the veteran's service 
representative submitted a notice of disagreement (NOD) with 
the reduction of the assigned rating.  However, a review of 
the record shows that the RO has not issued a statement of 
the case (SOC) with regard to the claim.  So, for the reasons 
discussed below, this issue must be remanded to the RO.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran contends, in substance, that his service-
connected PTSD is more severe than the current disability 
evaluation suggests; therefore, he believes an increased 
rating is warranted.  Specifically, the veteran indicates 
that he experiences recurrent nightmares, difficulty 
sleeping, chronic depression, irritability, a violent 
disposition, frequent suicidal ideation, difficulty getting 
along with others, and social withdrawal, which severely 
impair his ability to work.  The service representative 
points out that the veteran's cousin gave him a part time 
job; but, after two days, he started yelling and cursing at 
other employees and they threatened to quit if he didn't calm 
down.  He further noted that the veteran was unsuccessful as 
a truck driver because of recurrent rage; he tried to calm 
down, but tensions would build and he would explode.  The 
representative further noted that recent VA progress notes 
reflect an increased level of disability.  Specifically, it 
was noted that a VA progress note, dated in August 2003, 
reflects an impression of PTSD, chronic, severe; it was 
argued that this assessment, alone, clearly reflects a 
picture of a veteran who is totally disabled due to PTSD and, 
at least, meets the criteria for 70 percent.  It is further 
argued that the veteran should be granted a total disability 
rating based upon individual unemployability, as his PTSD 
prevents him from maintaining gainful employment.  

VA outpatient treatment reports, dated from January 2001 
through May 2004, reflect that the veteran continue to 
receive ongoing clinical evaluation and treatment for 
symptoms of PTSD; he is reported to have problems with 
depression, anger, poor impulse control, and low frustration 
tolerance.  Significantly, the veteran was admitted to a VA 
hospital in June 2001 for evaluation of his PTSD symptoms.  
The veteran reported problems with recurrent nightmares, 
intrusive thoughts, flashbacks, sleep disturbance, explosive 
outbursts, avoidance, hypervigilance, depression, anxiety, 
and distrust of others.  The veteran indicated that he even 
lost his job because he was "too hostile."  He was treated 
with medication, as well as group therapy.  The discharge 
diagnosis was PTSD, chronic, severe; he was assigned a global 
assessment of functioning (GAF) score of 45.  The examiner 
stated that given his history of employment and symptoms of 
PTSD, the veteran's ability to maintain gainful employment 
was questionable.  

During a period of hospitalization in October 2002, the 
veteran reported hypervigilance, difficulty sleeping, 
anxiety, poor concentration, and explosive angry behavior.  
The diagnostic assessment was PTSD; and, personality 
disorder, with antisocial features.  The examining physician 
noted that the veteran had no sober support system, and he 
was estranged from his family; he was assigned a GAF score of 
55.  He was seen for a follow up evaluation in August 2003, 
at which time he reported feelings of not wanting to go 
anywhere, lacking energy and interest, and generally feeling 
"blah."  Following a mental status evaluation, the 
diagnostic impression was PTSD, chronic, severe.  

The VCAA requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record contains (1) competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability and (2) indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  Id.  

In this regard, the Board finds that the present record does 
not contain sufficient medical information which would allow 
the Board to make an appropriate determination as to the 
current level of severity of the veteran's service-connected 
PTSD.  Specifically, the Board notes that, although the 
claims file includes various medical records describing the 
treatment the veteran has received over time for his PTSD, 
review of the record reveals that he has never been afforded 
a VA psychiatric examination to assess the nature and 
severity of his service-connected PTSD.  As such, the Board 
is of the opinion that a contemporaneous and thorough VA 
psychiatric examination is warranted.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  See also 38 C.F.R. § 3.326 (2004); 
Green v. Derwinski, 1 Vet. App. 121, 123 (1991); Lineberger 
v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. Brown, 5 
Vet. App. 454 (1993); Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that in the case of a TDIU claim, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disability has on his ability to work.  38 C.F.R. 
§ 5.107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.10, 
4.16(a) (2000); see also Colayong v. West, 12 Vet. App. 524, 
540 (1999).  In this case, there is no examination report of 
record assessing the effect of the service-connected PTSD on 
the veteran's ability to maintain gainful employment.  

As noted in the introduction section, the veteran's service 
representative filed a Notice of Disagreement (NOD) with an 
August 2003 rating decision that reduced the rating for his 
service-connected left knee disorder, from 10 percent to 0 
percent, effective August 7, 2003.  However, the RO has not 
issued a Statement of the Case (SOC) as to this issue.  In 
Manlincon v. West, 12 Vet. App. at 240, the Court indicated 
that in a case, as here, wherein the veteran expressed 
disagreement in writing with an RO decision and the RO failed 
to issue a statement of case (SOC), the Board should remand 
the claim to the RO, not refer it there, for issuance of an 
SOC.  The veteran then must be given an opportunity to 
"perfect" an appeal to the Board on this issue by submitting 
a timely Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected PTSD since February 2001.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
a copy of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  All 
records obtained should be associated 
with the other evidence in the claims 
file.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  A social, educational and work 
history should be obtained.  All 
indicated tests must be conducted.  The 
examiner should report a multiaxial 
diagnosis identifying all current mental 
disorders, and offer an opinion as to the 
degree of social and industrial 
impairment due to the PTSD.  The examiner 
should offer an opinion as to what effect 
the veteran's PTSD has on his ability to 
work. 

3.  Then, in light of all of the evidence 
received, the RO should readjudicate the 
issues of entitlement to a rating in 
excess of 50 percent for the PTSD, and 
entitlement to a total compensation 
rating based on individual 
unemployability.  If any determination is 
adverse to the veteran, the RO should 
issue a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond 
thereto.  

4.  The RO also should review the 
veteran's claim regarding the propriety 
of the reduction of the rating for his 
left knee disorder, from 10 percent to 0 
percent, effective August 7, 2003.  The 
RO should prepare an SOC concerning this 
claim in accordance with 38 C.F.R. 
§ 19.29.  The veteran and his 
representative must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. 
§ 20.302(b).  This issue should then be 
returned to the Board for further 
appellate consideration only if an appeal 
is perfected.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


